DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,2,3,4,10,11,12,13,14,20 are objected to because of the following informalities:  examiner suggested “the time domain transmission unit” be changed to “ the time domain transmission slot” for consistent with description on par[0039], page 9 of the specification and avoid  112f.  Appropriate correction is required.
Further, in order to have “non-overlapped candidate PDSCH occasions”, examiner believes there should be at least two or more candidate PDSCH occasions to be considered non-overlapped. But the claimed limitation only requires one candidate PDSCH occasion. “One candidate PDSCH occasion” is not a non-overlapped.  
Further, according to fig.7 and para[0060], page 17 of the specification; the number of PDSCH n positions included in PDSCH occasion 1 should be 3;  or n1 = 3; not 2.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,8-13,18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nammi et al. (US Pat.10,506,468).
In claims 1,11,20 Nammi et al. discloses an information transmission method, applied on a terminal side (see fig.1; col.6; lines 33-40; UE 102 provides a composite HARQ response 110 to network node corresponding to downlink data transmission), comprising:
acquiring a non-overlapped candidate Physical Downlink Shared Channel (PDSCH) occasion in a time domain transmission unit (see fig.2; a UE receives packets J,K,L 202 (examiner considers the packets J,K,L as PDSCH occasion) over a time interval);
determining, according to the candidate PDSCH occasion, a Hybrid Automatic Repeat
Request Acknowledge (HARQ-ACK) codebook corresponding to the time domain transmission unit ( see col.3; lines 27-30; the Ue determines HARQ for a PDSCH for transmission to network node based on a repetition factor) ; wherein, at least one candidate PDSCH occasion in the time domain transmission unit corresponds to at least two pieces of HARQ-ACK information ( see  fig.2; col.6; lines 45-67; for a repetition factor of two, HARQ information 204L for current packet 202L is composed with HARQ information 204K for the previous packet 202K and sent to the network device in a composed HARQ response 208KL. In col.3; lines 10-15; the composed HARQ  is accomplished by multiplexing/interleaving HARQ information sets corresponding to the current packet and the previous packet); transmitting the HARQ-ACK codebook ( see fig.2; col.6; lines 62-67; the Ue sends composed HARQ 208 KL to the network node).
In claim 10, Nammi et al. discloses the time domain transmission unit comprises at least one slot ( see col.8; lines 40-50; the Ue is configured to receive  first PDSCH at time T1, second PDSCH at time T2 and third PDSCH at time T3).
In claims 8,18 Nammi et al. discloses the HARQ-ACK information comprises N bits, and N is a positive integer ( see col.8; lines 55-60; ACK has bit 1).
In claims 9,19 Nammi et al. discloses a position of HARQ- ACK information in the HARQ-ACK codebook is determined according to a time domain position of a candidate PDSCH occasion corresponding to the HARQ-ACK information (see col.8; lines 40-52; the UE reports HARQ response corresponding to the first PDSCH at reporting interval 4). 
In claims 2,12 Nammi et al. discloses the HARQ-ACK codebook comprises n*M pieces of HARQ-ACK information, wherein M is a number of non-overlapped candidate PDSCH occasions in the time domain transmission unit (see fig.2, there are packets J,K,L configured to transmit to the Ue during a time period) and n is a number of pieces of HARQ-ACK information corresponding to each candidate PDSCH occasion in the time domain transmission unit (see col.6; lines 60-67; HARQ information 204L for current packet 202L (current PDSCH) is composed with HARQ information 204K for the previous packet 202K ( previous PDSCH) and sent to the network device in a composed HARQ response 208KL).
In claims 3,13 Nammi et al. discloses n is a predefined value, or
n is a value determined based on terminal capability (see col.6; lines 45-55; the UE determines repetition factor to compose HARQ based on how far the UE is away from network node), or,
n is a number of PDSCH transmission positions comprised in a target candidate PDSCH
occasion ( see fig.2; there are 3 packets J,K,L ( target candidate PDSCH occasion)), wherein the target candidate PDSCH is a candidate PDSCH that comprises most PDSCH transmission positions in the time domain transmission unit. 
Allowable Subject Matter
Claims 4-7,14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 4,14 the prior art fails to disclose the HARQ-ACK codebook comprises ∑Mm=1 nm  pieces of HARQ-ACK information, wherein M is a number of non-overlapped candidate PDSCH occasions in the time domain transmission unit, and nm is a number of pieces of HARQ-ACK information corresponding to an m-th candidate PDSCH occasion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gou et al. (US Pub.2022/0131649; Method and Apparatus for Determining HARQ-ACK Codebook and Information);
Lu et al. (US Pub.2022/0174659; Feedback Method for Semi-persistent Scheduling PDSCH and Terminal Device);
Chen et al. (US Pub.2022/0174709; Transmission Method, Configuration Method, Terminal, and Network Side device);
Tekeda et al. ( US Pub.2021/0273752; User terminal and radio Communication Method).
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413